Title: To James Madison from William Montgomery, 15 June 1808
From: Montgomery, William
To: Madison, James



Sir
Philadelphia June 15th. 1808.

I take the liberty of enclosing you two letters from my son Joseph Montgomery.  I sent him to Antwerp near three years ago to be under the care of Jacob Ridgway Esqr. and employed in his Counting House and to learn the French Language.  Mr. Ridgway informs me he has conducted himself with much prudence and to his entire satisfaction.  You will observe by his letters the distress he is in, and can judge of that now felt by a fond Mother and Father.
If in your power I trust you will take measures to procure him permission to come home, or point out to me what I must or can do.  Your interference will confer a lasting obligation on his mother & Your humble Servant

Wm. Montgomery


PS.  As I may not be known to you Captn. Tingy can inform you who I am &c.  When done with please cause the letters to be returned to me.


WM

